Citation Nr: 0831944	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right breast 
cancer, including as the result of exposure to the herbicide 
Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to July 
1969.  She also served as a commissioned officer in the 
Public Health Service from December 1978 to February 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, in which service connection for PTSD and ductal 
carcinoma in situ, right breast, was denied.

The veteran testified before the undersigned Veterans Law 
Judge in April 2007.  A transcript of the hearing is 
associated with the claims file.

The claim for service connection for right breast cancer, 
including as the result of the herbicide Agent Orange, was 
referred out for an expert medical opinion.  The requested 
opinion was received in September 2007.  The case is now 
again before the Board.

The issue of service connection for right breast cancer, 
including as the result of exposure to the herbicide Agent 
Orange, is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

The medical evidence establishes that the veteran is 
diagnosed with PTSD that has been found to be the result of 
her inservice Vietnam-related stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).

The veteran avers that her currently diagnosed PTSD is the 
result of stressors she experienced as a nurse in Vietnam.  
Specifically, she stated and testified that she served with 
the 12th Evacuation Hospital in Cu Chi, Vietnam, where she 
worked in the recovery room.  She stated that she and others 
on duty with her treated wounded men, some with amputations 
and severe injuries to the body.  Many of the men she treated 
died, and most did not walk out of the recovery room.  She 
reported there were many mass casualties, where they had to 
treat many wounded at one time.

The veteran's service medical and personnel records establish 
that her military occupational specialty (MOS) was as a 
nurse, and that she did work in the 12th Evacuation Hospital 
in Vietnam.  The veteran has submitted statements by fellow 
nurses corroborating her reported stressors.  It is observed 
that the stressors reported are consistent with the duties of 
a nurse in a combat zone.  Hence, the veteran's version of 
the events, as she has stated and testified, are accepted.  
Her stressors are, therefore, verified.  See 38 U.S.C.A. § 
1154(b) (West 2002); see also Pentecost v. Principi, 16 Vet. 
App. 124, 128-9. (2002).  

In March 2005, the veteran underwent VA examination, at which 
time the examiner diagnosed adjustment disorder with mixed 
anxiety and depressed mood, which he related to the veteran's 
cancer diagnosis and treatment.

However, VA and private medical treatment records, including 
statements proffered by health care providers and treatment 
records compiled during her service as a commissioned officer 
with the Public Health Service, document treatment for 
symptoms of depression and PTSD as early as 1983 and 1984, 
and stress associated with her Vietnam service as early as 
1991.  Private treatment records dated in 2006 reflect an 
assessment of depression associated with the veteran's 
experiences in Vietnam and of rule-out PTSD.  A September 
2007 statement proffered by the veteran's treating licensed 
psychologist shows diagnoses of PTSD and anxiety disorder and 
reflects the opinion that these conditions are the result of 
the stressors the veteran experienced in Vietnam.  

Lay statements proffered by co-workers document continuity of 
psychiatric symptomatology from 1982.  It is noted that these 
statements, primarily offered by co-workers, are written by 
medical professionals.  In particular, a statement dated in 
January 2005 by a clinical psychologist at a Family Resource 
Center which, at that time, was providing services to Vietnam 
Veterans through a contract with the VA.  The psychologist 
stated that he worked with the veteran there in 1982, and 
described her as presenting with a number of symptoms 
consistent with a diagnosis of PTSD.  He stated it was his 
opinion that she met the diagnostic criteria for PTSD in 1982 
as defined by the Diagnostic and Statistical Manual of Mental 
Disorders (3rd Ed).

It is observed that the veteran was not diagnosed with breast 
cancer until 2004.

The Board assigns greater probative value to the statement 
proffered by the veteran's treating psychologist in September 
2007 and to the lay statements proffered in the present case.  
First, while the examiner who conducted the March 2005 VA 
examination stated he had reviewed the claims folder in 
conjunction with the examination, the 2006 treatment records 
and 2007 statement were not of record at the time of this 
examination.  Second, the basis in part for the March 2005 
examiner's opinion was that the veteran did not then meet the 
criteria for PTSD and seemed well-adjusted to her Vietnam 
experiences and more focused on her recent surgery for breast 
cancer.

The record reveals that since this time she has been 
diagnosed with PTSD by a licensed psychologist, who further 
opines the condition is the result of her experiences as a 
nurse in Vietnam.  A longitudinal review of the record, to 
include the continuity of symptomatology as described by 
friends and witnesses, many of whom are also medical 
professionals, finds this is consistent with and supported by 
the evidence of record.

Service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The veteran further seeks entitlement to service connection 
for right breast cancer, including as the result of exposure 
to the herbicide Agent Orange.

The Board has obtained the report of a medical expert in the 
present case.  After the opportunity to review this opinion, 
the veteran submitted additional evidence directly to the 
Board in December 2007.  She expressly did not waive review 
by the agency of original jurisdiction and requested remand 
to the RO for review and adjudication.

Accordingly, this case is remanded for the RO/AMC to review 
the newly submitted evidence.  See 38 C.F.R. § 20.1304; see 
also 38 C.F.R. § 19.37.

The case is REMANDED for the following action:

1.  Review the evidence submitted by the 
veteran in December 2007, in the context 
of the expert medical opinion obtained by 
the Board in September 2007.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for right breast cancer, including as the 
result of exposure to the herbicide Agent 
Orange, with application of all 
appropriate laws and regulations, and 
consideration of the additional 
information obtained.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
afford an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until she is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


